201DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) taking into account a set of vectors of parameters which form an image of the sample then applying a propagation operator; comparing the image to compute a validity indicator and then updating all of the vectors of parameters toward a preset value (Claim 1); determining (Claim 2); implementing (claim 3); computing (claim 5); acquiring (Claim 8); applying (claim 10); computation (claim 11). The limitations of taking into account, applying, comparing, updating, determining, implementing, computing, acquiring, applying, and computation as drafted are a process that under their broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of a generic image sensor processing components. That is other than reciting the “processing the image acquired by image sensor” nothing in the claim element precludes the step from practically being performed in the mind. If the limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of a generic image sensor components for processing, then it falls within the “Mental Processes” grouping of Abstract Ideas. Accordingly, the claim recites an abstract idea (mathematical calculations). This judicial exception is not integrated into a practical application. In particular the claim only recites additional elements – of a light source and image sensor for processing the above steps. The use of the light source and image sensor are well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to use a light source and image sensor for processing an image of a sample with the processing steps listed above since it was well known in the art that using a light source and image sensor improves the accuracy of the measured data of the sample. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The processing in the above steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic image sensor processing component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a light source and an image sensor for processing to perform the above steps amount to no more than mere instructions to apply the exception using a generic image processing sensor. Mere instructions to apply an exception using a generic image processing sensor component cannot provide an inventive concept. The claims are not patent eligible.  Claims 4, 6-7, 9, 12 are rejected because they depend on rejected claim 1.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is a device claim, but depends on claim 1, which is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes claim 12 is an independent device claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3199941 A1.
Claim 1
 	EP 3199941 A1 discloses illuminating the sample using a light source (Fig. 1A, Ref. 11), configured to emit an incident light wave that propagates toward the sample (Fig. 1A, Ref. 10) along a propagation axis (Fig. 1A, Ref. Z); b) acquiring, using an image sensor (Fig. 1A, Ref. 20), an image of the sample, the image being formed in a detection plane (acquiring, using an image sensor extending along a detection plane) , the sample (Fig. 1A, Ref. 10) being placed between the light source (Fig. 1A, Ref. 11) and the image sensor (Fig. 1A, Ref. 20), such that the incident light wave sees an optical path 10difference, parallel to the propagation axis, by passing through the sample (Thus, step iii) makes it possible to determine the phase of this light wave in a plane passing through the sample. The plane passing through the sample may be a plane according to which the sample extends. It is preferably substantially parallel to the detection plane.); processing the image acquired by the image sensor (A processor 30, for example a microprocessor, is able to process each image acquired by the image sensor 20); wherein the processing of the acquired image comprises:  taking into account a set of vectors of parameters, describing the sample, and respectively defined at a plurality of radial coordinates, in the plane of the 15sample, each vector of parameters being associated with one radial coordinate, and comprising a term representative of an optical parameter of the sample, at least one optical parameter being an optical path difference induced by the sample at each radial coordinate (he sample is placed at an axial coordinate z = 0, along the axis of propagation Z. We denote by r a radial coordinate, that is to say a coordinate in a plane perpendicular to the axis Z propagation. The plane z = d corresponds to the detection plane P .sub.20 , while the plane z = 0 corresponds to the plane of the sample P .sub.0 .
Yes I i z = d r = I i d r [AltContent: rect] denotes the value of the collected intensity, in the spectral band λ .sub.i , by the pixel of the radial coordinate image sensor r in the detection plane P .sub.20 , it is possible to establish, with the aid of the image I .sub.i a complex amplitude α i z = d r = α i d r [AltContent: rect] of the wave 22 .sub.i at said pixel of coordinate r, whose module can be expressed according to the expression);
 ii) on the basis of the vectors of parameters, forming a complex image of the 20sample in the plane of the sample (from each complex amplitude established in said detection plane, according to a spectral band, determining a complex amplitude of the transmitted wave, according to each spectral band, in the plane in which the sample extends)
; iii) applying a propagation operator to the complex image of the sample formed in the plane of the sample, in order to compute an image of the sample in the detection plane (combining a plurality of complex amplitudes determined in sub-step b), at different spectral bands, to calculate a weighting function, in the plane of the sample);
 iv) comparing the image acquired in b) and the image computed in iii), in order to 25compute a validity indicator (projecting said weighting function in the detection plane so as to obtain, for each spectral band, a weighting function in said detection plane); 
v) updating all of the vectors of parameters, so as to make the validity indicator tend toward a preset value; vi) reiterating ii) to v) taking into account the vectors of parameters updated in v. (updating each complex amplitude of the transmitted light wave, according to each spectral band, in the detection plane, using said weighting function obtained, in said spectral band, during the sub-phase. step d); f) possible repetition of substeps b) to e) until a stop criterion is reached)

    PNG
    media_image1.png
    566
    511
    media_image1.png
    Greyscale

30
Claim 2
 	EP 3199941 A1 discloses determining a gradient of the validity indicator as a function of at least one parameter, such that the vectors of parameters are updated in order to decrease the validity indicator of the following iteration (In step 500, the value of the weighting function is used F i , p d r , [AltContent: rect] in the detection plane z = d, to update, in the same plane, the estimate of the standardized complex amplitude AT i , p d r [AltContent: rect] of the light wave 22 .sub.i to which the image sensor 20 is exposed, in the spectral band λ .sub.i .).  
Claim 3
 	EP 3199941 A1 discloses implementing an algorithm of gradient-descent type (This algorithm, although described in relation to a normalized complex amplitude A .sub.i , also applies to the non-normalized complex amplitude α .sub.i .).  
Claim 4
 	EP 3199941 A1 discloses at least one optical parameter representative of an optical path difference along 40the propagation axis; 17an optical parameter representative of absorbance (The steps 200 to 500 are performed iteratively, either according to a predetermined number of iterations p.sub.max , or until a convergence criterion is reached, the latter being, for example, expressed in the form of a difference between the estimation of two same quantities between two successive iterations.).  
Claim 5
 	EP 3199941 A1 discloses taking into account a morphological constraint (holographic reconstruction) of the sample; 5computing a morphological criterion from the vectors of parameters, the morphological criterion quantifying a deviation of the vectors of parameters, describing the sample (test sample), with respect to the morphological constraint of the sample (reference sample), such that the validity indicator is obtained from a combination: of an error criterion, determined from a comparison between the image 10acquired in b) and the image obtained in iii); and of the morphological criterion (The Figures 3A and 3B represent an image acquired by the image sensor 20, designated by the term hologram, respectively considering the reference sample 10 .sub.ref and the test .sub.test sample. The image acquired here is an image in the first spectral band λ .sub.1 (in this case 450 nm - 465 nm), represented here in gray levels. It is observed that the image of the test sample ( figure 3B ) is much less contrasting than the image of the reference sample ( figure 3A ), the test sample having been made transparent by the impregnating liquid 25).  
Claim 6
 	EP 3199941 A1 discloses the validity indicator (weighting function) is an optionally weighted sum of the error criterion and of the morphological criterion (propagation operator)(See Step 400).  
Claim 7
7. The method as claimed in claim 6, wherein the validity indicator (weighting function) is a weighted sum of the error criterion and of the morphological criterion (propagation operator), the weighting varying between at least two successive iterations (different spectral bands; See Step 300).  
Claim 8
 	EP 3199941 A1 discloses 20acquiring an image of the sample in various spectral bands (See Step 300); each vector of parameters comprises at least one optical parameter defined in one of the spectral bands (See Step 300); and wherein:25 iii), the complex image of the sample is propagated for each spectral band, so as to compute, for each spectral band, an image of the sample (See Step 400); iv) comprises comparing, for each spectral band, the image computed in iii) and the image acquired in b); such that the validity indicator computed in iv) is computed on the basis of the 30comparisons made in iv) (See Step 500).  
Claim 9
 	EP 3199941 A1 discloses in first iterations, an optical parameter is considered to not vary as a function of the spectral band 35beyond first iterations, the optical parameter is considered to be variable as a function of the spectral band (See Step 300).  
Claim 10 
 	EP 3199941 A1 discloses the computation of the image of the sample in the detection plane comprises applying a convolution with a convolution 40kernel, the convolution kernel representing a spatial extent of the light source (The complex expression of the exposure lightwave 22 at a coordinate ( x , y , z ) is given by α x there z = I x there * h x there z [AltContent: rect] the symbol * denoting a convolution product. I x there [AltContent: rect] denotes the square root of the intensity of the coordinate pixels ( x, y ) of the image I acquired in the detection plane P .sub.20 , z here designating a reconstruction distance with respect to the image sensor.).  
Claim 11
 	EP 3199941 A1 discloses the computation of the image of the sample in the detection plane comprises an integral of an elementary image, defined in an elementary spectral band, the integral being computed to take into 5account an emission spectral band of the light source (The inventors have developed an optimized holographic reconstruction method, taking advantage of the acquisition of images I .sub.i of the sample in several spectral bands λ .sub.i . For this, the sample is illuminated simultaneously by activating the three elementary light sources previously described 11 .sub.1 , 11 .sub.2 and 11 .sub.3 . The image sensor 20 acquires an image I , from which three images I .sub.1 , I .sub.2 , I .sub.3 are formed, respectively according to the first, second and third spectral band λ .sub.1 , λ .sub.2 , λ .sub.3 respectively associated with said sources elementary light, as previously described. The method implemented is an iterative process, comprising the steps described below, in connection with the Figures 2A and 2B . We can also refer to the patent application WO2016189257 especially between pages 11 and 22.).  
Claim 12
 	EP 3199941 A1 discloses a light source (Fig. 1A, REF. 11), configured to emit an incident light wave in order to illuminate the sample (Fig. 1A, Ref. 10); 10a sample holder (Fig. 1A, Ref. 15, 16), configured to receive the sample (Fig. 1A, Ref. 10); an image sensor (Fig. 1A, Ref. 20), configured to acquire an image of the sample (Fig.1A, Ref. 10) when the sample is placed on the sample holder (Fig. 1A, Ref. 15, 16); a processor (Fig. 1A, Ref. 30), programmed to execute instructions allowing implemented on the basis of an image 15acquired by the image sensor (Fig. 1,A, Ref. 20)( A processor 30, for example a microprocessor, is able to process each image acquired by the image sensor 20. In particular, the processor is a microprocessor connected to a programmable memory 32 in which a sequence of instructions is stored to perform the functions. image processing operations and calculations described in this description. The processor may be coupled to a screen 34 for displaying images acquired by the image sensor 20 or calculated by the processor 30.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 17, 2022/